02-11-208-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00208-CV
 
 



JIMMIE L. BILLINGSLEY


 


APPELLANT



                                                                                                                             
V.
 



CITY OF WHITE SETTLEMENT, TEXAS


 


APPELLEE



 
                                                                                                                             
------------
 
FROM COUNTY
COURT AT LAW NO. 2 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Jimmie L. Billingsley filed a
notice of appeal from the county court’s judgment assessing $9,800 for the
value of his condemned property interest.  He filed his brief on August 12,
2011.
          On August 15, 2011, we sent Billingsley a
letter indicating that upon pre-submission screening, we had determined that
his brief did not comply with rule of appellate procedure 38.1.[2] 
See Tex. R. App. P. 38.1.  We informed Billingsley that failure to file
an amended brief complying with the above rules by August 25, 2011, might
result in striking the brief, waiver of noncomplying points, or dismissal of
the appeal.  See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.  As of
September 12, 2011, Billingsley has failed to file an amended brief. 
Therefore, we strike his brief filed August 12, 2011, and we dismiss the appeal. 
See Tex. R. App. P. 38.8(a), 38.9(a), 42.3, 43.2(f).
 
                                                                              PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  October 6, 2011




[1]See
Tex. R. App. P. 47.4.


[2]Specifically,
Billingsley’s brief did not comply with:  rule 38.1(a), in that it did not list
all of the parties and counsel; rule 38.1(b), in that it did not contain a
table of contents with references to the pages of the brief; rule 38.1(c), in
that it did not contain an index of authorities; rule 38.1(d), in that it did
not contain a statement of the case with record references; rule 38.1(g), in
that it did not contain a statement of facts with record references; rule 38.1(h),
in that it did not contain a summary of the argument; rule 38.1(i), in that it
did not contain a clear and concise argument for the contentions made, with
appropriate citations to legal authorities and to the record; or rule 38.1(j),
in that it did not contain a prayer.  See Tex. R. App. P. 38.1(a)–(d), (g)–(j).